Mr. Chief Justice Scott delivered the opinion of the Court: The amendments permitted to be made to the pleadings in this case, were all within the discretion of the court. An affidavit of claim filed more than ten days before the convening of the court for the term at which the declaration is filed, will be regarded as having been filed “with the declaration,” within the meaning of the statute on that subject. R. S. 1874, p. 779, sec. 37. It was proper for the court to permit the additional certificate of the notary public to be filed, showing that, under the laws of the State of Wisconsin, he had authority to administer oaths. The amendment to the certificate of the notary to the affidavit of claim, it being under his official seal, made it prima facie evidence, under the statute, that the oath required by law tó be made, was taken before such gfficer. R. S. 1874, sec. 6. Although allowed five days for that purpose, defendant filed no affidavit of merits with his plea, and hence, under the statute, it was properly stricken from the files, and judgment rendered against him as upon default. It will be presumed, defendant was a resident of the county in which he was served with process, within the meaning of the statute under which plaintiff’s damages were assessed, until, in some appropriate manner, it is made to appear, from the evidence, he was not a resident of the county in which he was served, and in which the action was pending. R. S. 1874, p. 779, sec. 33. The judgment of the court below must be affirmed. Judgment affirmed.